 



EXHIBIT 10.D

JOHNSON CONTROLS, INC.
DEFERRED COMPENSATION PLAN FOR CERTAIN DIRECTORS

ARTICLE 1.
PURPOSE AND DURATION

Section 1.1. Purpose. The purpose of the Johnson Controls, Inc. Deferred
Compensation Plan for Certain Directors is to advance the Company’s growth and
success, and to advance the interests of its shareholders, by attracting and
retaining well-qualified directors upon whose judgment the Company is largely
dependent for the successful conduct of its operations.

Section 1.2. Duration. The Plan was originally effective on September 25, 1991.
The Plan was most recently amended and restated effective October 1, 2003. The
provisions of the Plan as amended and restated apply to each individual with an
interest hereunder on or after October 1, 2003; provided that no amendment
hereto shall adversely affect the right of any Participant with respect to an
election in effect prior to October 1, 2003, without the Participant’s consent.
The Plan shall remain in effect until terminated pursuant to the provisions of
Article 9.

ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:

     (a) “Account” means the record keeping account or accounts maintained to
record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.

     (b) “Administrator” means the Employee Benefits Policy Committee of the
Company.

     (c) “Beneficiary” means the person or persons entitled to receive the
interest of a Participant in the event of the Participant’s death as provided in
Section 5.5.

     (d) “Board” means the Board of Directors of the Company.

     (e) “Committee” means the Corporate Governance Committee of the Board,
which shall consist of not less than two members of the Board, each of whom
shall be a non-employee director within the meaning of Rule 16b-3 of the
Exchange Act.

     (f) “Company” means Johnson Controls, Inc., a Wisconsin corporation, and
any successor thereto as provided in Article 12.

 



--------------------------------------------------------------------------------



 



     (g) “Deferral” means the amount credited, in accordance with a
Participant’s election, to the Participant’s Account under the Plan in lieu of
payment in cash.

     (h) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price of a Share on the New York Stock
Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.

     (i) “Inimical Conduct” means any act or omission that is inimical to the
best interests of the Company or any subsidiary, as determined by the Committee
in its sole discretion, including but not limited to: (1) divulging at any time
any confidential information, technical or otherwise, obtained by a Participant
in his capacity as a director, (2) taking any steps or doing anything which
would damage or negatively reflect on the reputation of the Company or any
subsidiary, or (3) refusing to furnish such advisory or consulting services as
the Company may reasonably request and as the Participant’s health may permit,
provided that such services shall be rendered as an independent contractor and
not as an employee and that the Company shall pay reasonable compensation for
such services, as well as reimbursement for expenses incurred in connection
therewith.

     (j) “Investment Options” means the investment options offered under the
Johnson Controls Savings and Investment (401k) Plan (excluding the Company stock
fund), the Share Unit Account, and any other alternatives made available by the
Administrator, which shall be used for the purpose of measuring hypothetical
investment experience attributable to a Participant’s Account.

     (k) “Outside Director” means a member of the Board who is not an officer or
employee of the Company or a subsidiary.

     (l) “Participant” means an Outside Director who has elected to make
Deferrals hereunder. Where the context so requires, a Participant also means a
former director who is entitled to a benefit hereunder.

     (m) “Plan” means the arrangement described herein, as from time to time
amended and in effect.

     (n) “Share” means a share of common stock of the Company.

     (o) “Share Unit Account” means the account described in Article 6, which is
deemed invested in Shares.

     (p) “Share Units” means the hypothetical Shares that are credited to the
Share Unit Accounts in accordance with Article 6.

     (q) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.

 



--------------------------------------------------------------------------------



 



Section 2.2. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein includes the feminine, the plural includes the
singular, and the singular the plural.

Section 2.3 Severability. In the event any provision of the Plan is held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the said illegal or invalid provision had not been included.

ARTICLE 3.
PARTICIPANTS

     Each Outside Director may elect to become a Participant under this Plan by
providing a written election to make Deferrals to the Company on such form, in
such manner and subject to such procedures as the Administrator may establish.

ARTICLE 4.
DEFERRED COMPENSATION

Section 4.1. Deferral Election. An Outside Director may elect, in the form and
manner and within such time periods as specified by the Administrator after the
individual is first eligible to become a Participant, to defer all or any part
of his compensation as a director which is earned after the date of said
election as he may specify in his election. Such election may be changed or
revoked by the Outside Director during the period and in the form and manner
specified by the Administrator. A Participant who fails to complete a new
election for any period shall be deemed to have elected to continue his most
recent election in effect without change. Any such compensation deferred
pursuant to a valid election shall be credited by the Company to the
Participant’s Account at the time it would have otherwise been paid to the
Participant in cash.

Section 4.2. Investment Election. Amounts credited to a Participant’s Account
shall reflect the investment experience of the Investment Options selected by
the Participant. The Participant may make an initial investment election at the
time of enrollment in the Plan (or with respect to a Participant who has an
Account balance on the restatement effective date, within such period of time
after such effective date as is specified by the Administrator) in whole
increments of one percent (1%). A Participant may also elect to reallocate his
or her Account, and may elect to allocate any future Deferrals, among the
various Investment Options in whole increments of one percent (1%) from time to
time as prescribed by the Administrator. Such investment elections shall remain
in effect until changed by the Participant. All investment elections shall
become effective as soon as practicable after receipt of such election by the
Administrator or its designee, and must be made in the form and manner and
within such time periods as the Administrator prescribes in order to be
effective. In the absence of an effective election, the Participant’s Account
shall be deemed invested in the Share Unit Account. Deferrals will be deemed
invested in an Investment Option as of the date on which the Deferrals would
have otherwise been paid to the Participant.

On each Valuation Date, the Administrator or its designee shall credit the
deemed investment experience with respect to the selected Investment Options to
each Participant’s Account.

 



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.

ARTICLE 5.
DISTRIBUTION

Section 5.1. General. A Participant, at the time he commences participation in
the Plan, shall make a distribution election with respect to his Account in such
form and manner and within such time periods as the Administrator may prescribe.
The election shall specify whether distributions shall be made in a single lump
sum or annual installments of from two (2) to ten (10) years. A distribution
election shall be effective only when it is received and approved by the
Administrator, and shall remain in effect until modified by the Participant. A
Participant may from time to time modify his distribution election by completing
a revised distribution election in such form and manner and within such time
periods as the Administrator may prescribe. The Administrator may refuse to
honor a distribution election that is not completed in the manner and in such
time as is prescribed by the Administrator. If no valid election is in effect,
distributions shall be made in ten (10) annual installments.

Section 5.2. Manner of Distribution. The Participant’s Account shall be paid in
cash in the following manner:

     (a) If payment is to be made in a lump sum, payment shall be made in the
first calendar quarter following the year in which the Participant ceased to be
a director (or on such earlier date after the Participant ceased to be a
director as is approved by the Committee), and shall be in an amount equal to
the balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date.

     (b) If payment is to be made in annual installments, the first annual
payment shall be made in the first calendar quarter of the year following the
year in which the Participant ceased to be a director(or on such earlier date
after the Participant ceased to be a director as is approved by the Committee),
and shall be in an amount equal to the value of 1/10th (or 1/9th, 1/8th, 1/7th,
etc. depending on the number of installments elected) of the balance of the
Participant’s Account as of the Valuation Date immediately preceding the
distribution date. A second annual payment shall be made in the first calendar
quarter of the second year after the year in which the Participant ceased to be
a director (or on such earlier date as is approved by the Committee), and shall
be in an amount equal to the value of 1/9th (or 1/8th, 1/7th, 1/6th, etc.
depending on the number of installments elected) of the balance of the
Participant’s Account as of the Valuation Date immediately preceding the
distribution date. Each succeeding installment payment (if any) shall be
determined in a similar manner, until the final installment which shall equal
the then remaining balance of such account as of the Valuation Date immediately
preceding the final distribution date. Notwithstanding the foregoing provisions,
if the balance of a Participant’s Account at any time is less than $50,000
during the payout period, the remaining balance shall immediately be paid in the
form of a lump sum.

     (c) Notwithstanding the foregoing, if the distribution under this Section
5.2 is made within six (6) months after the Participant ceases to be subject to
Section 16(b) of the Exchange

 



--------------------------------------------------------------------------------



 



Act, then the distribution shall be delayed until the date that is six
(6) months plus one day after the date such Participant ceases to be subject to
Section 16(b), unless the distribution is approved in advance by the Committee
or the distribution will not result in any liability to the Participant under
Section 16(b).

Section 5.3. Distribution in Event of Financial Emergency. If requested by a
Participant while a director of the Company or a subsidiary and if the
Administrator determines that a financial emergency has occurred in the
financial affairs of the Participant, all or part of the Participant’s Account
may be paid out to the Participant at the sole discretion of the Administrator
in a cash lump sum or in such installment payments as the Administrator may
specify. The amount to be distributed to the Participant shall only be such
amount as is needed to alleviate the Participant’s financial hardship.

Section 5.4. Forfeiture of Distributions. If a Participant engages in Inimical
Conduct prior to the distribution of the balance of his Account, the remaining
balance of such Account shall be forfeited as of the date the Committee
determines the Participant has engaged in Inimical Conduct. The Committee may
suspend payments (without liability for interest thereon) pending its
determination of whether the Participant has engaged in Inimical Conduct.

Section 5.5. Distribution of Remaining Account Following Participant’s Death.
Each Participant may designate a beneficiary in such form and manner and within
such time periods as the Administrator may prescribe. In the event of the
Participant’s death prior to receiving all payments due hereunder, the remaining
interest shall be paid to the Participant’s Beneficiary in a lump sum, unless
the Committee determines that payments may continue in accordance with the
distribution election in effect at the time of the Participant’s death. A
Participant can change his beneficiary designation at any time, provided that
each beneficiary designation shall revoke the most recent designation, and the
last designation received by the Company (or its delegee) while the Participant
is alive shall be given effect. If a Participant designates a Beneficiary
without providing in the designation that the Beneficiary must be living at the
time of each distribution, the designation shall vest in the Beneficiary all of
the distribution payable after the Participant’s death, and any distributions
remaining upon the Beneficiary’s death shall be made to the Beneficiary’s
estate. If there is no valid beneficiary designation in effect at the time of
the Participant’s death, in the event the Beneficiary does not survive the
Participant, or in the event that the beneficiary designation provides that the
Beneficiary must be living at the time of each distribution and such designated
Beneficiary does not survive to a distribution date, the Participant’s estate
will be deemed the Beneficiary and will be entitled to receive payment. If a
Participant designates his spouse as a Beneficiary, such beneficiary designation
automatically shall become null and void on the date of the Participant’s
divorce or legal separation from such spouse; provided the Administrator has
notice of such divorce or legal separation prior to payment..

Section 5.6. Tax Withholding. The Company shall have the right to deduct from
any deferral or payment of cash made hereunder the amount of cash sufficient to
satisfy the Company’s foreign, federal, state or local income tax withholding
obligations with respect to such deferral or payment.

 



--------------------------------------------------------------------------------



 



Section 5.7. Offset. The Company shall have the right to offset from any amount
payable hereunder any amount that the Participant owes to the Company or any
subsidiary without the consent of the Participant (or his Beneficiary, in the
event of the Participant’s death).

ARTICLE 6.
RULES WITH RESPECT TO SHARE UNITS

Section 6.1. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of Deferrals or amounts
that are deemed re-allocated from another Investment Option), such amount shall
be converted to whole and fractional Share Units, with fractional units
calculated to three decimal places, by dividing the amount to be allocated by
the Fair Market Value of a Share on the effective date of such allocation. If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with a
dividend award equal to the amount of the cash dividend paid or Fair Market
Value of other property distributed on one Share, multiplied by the number of
Share Units credited to his Share Unit Account on the date the dividend is
declared. The dividend award shall be converted into additional Share Units as
provided above using the Fair Market Value of a Share on the date the dividend
is paid or distributed. Any other provision of this Plan to the contrary
notwithstanding, if a dividend is declared on Shares in the form of a right or
rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.

Section 6.2. Transactions Affecting Common Stock. In the event of any merger,
share exchange, reorganization, consolidation, recapitalization, stock dividend,
stock split or other change in corporate structure of the Company affecting
Shares, the Administrator may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Accounts of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Administrator determines is
necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.

Section 6.3. No Shareholder Rights With Respect to Share Units. Participants
shall have no rights as a stockholder pertaining to Share Units credited to
their Accounts.

ARTICLE 7.
ASSIGNMENT

     Except as permitted in Section 5.5, neither the Participant, nor his
Beneficiary, nor his estate shall have any right or power to transfer, assign,
pledge, encumber, alienate, anticipate or otherwise dispose of any rights or any
distributions payable hereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE 8.
PARTICIPANTS’ RIGHTS UNSECURED

Section 8.1. Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or a
subsidiary.

Section 8.2. Contractual Obligation. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Company or any
subsidiary. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant or Beneficiary, or any
other person.

ARTICLE 9.
AMENDMENT AND TERMINATION OF THE PLAN

Section 9.1. General Authority. The Board may at any time amend or terminate the
Plan, including but not limited to modifying the terms and conditions applicable
to (or otherwise eliminating) Deferrals to be made on or after the amendment or
termination date; provided, however, that no amendment or termination may reduce
or eliminate any Account balance accrued to the date of such amendment or
termination (except as such Account balance may be reduced as a result of
investment losses allocable to such Account) except as otherwise specifically
provided herein. In addition, the Administrator may at any time amend the Plan
to make administrative changes and changes necessary to comply with applicable
law.

Section 9.2. Termination; Change of Control. Notwithstanding the foregoing, the
Board may make the following amendments to the Plan without obtaining the
consent of any individual with any interest hereunder:

     (a) In the event of the Plan’s termination, the Board may provide that all
Deferral elections then outstanding be cancelled and that all amounts accrued to
the date of termination be distributed to all Participants or Beneficiaries, as
applicable, in a single sum payment as soon as practicable after the date of
termination or on such other date as is specified by the Board, regardless of
any distribution election then in effect.

     (b) The Board may amend the provisions of Article 10 prior to the effective
date of a Change of Control.

ARTICLE 10.
CHANGE OF CONTROL

Section 10.1. Acceleration of Payment of Accounts. Notwithstanding any other
provision of this Plan, within 30 days after a Change of Control (as defined in
Section 10.2), each Participant shall be entitled to receive a lump sum payment
in cash of all amounts accumulated in such

 



--------------------------------------------------------------------------------



 



Participant’s Account. In determining the amount accumulated in a Participant’s
Share Unit Account, each Share Unit shall have a value equal to the higher of
(a) the highest reported sales price, regular way, of a share of the Company’s
common stock on the Composite Tape for New York Stock Exchange Listed Stocks
during the six-month period prior to the date of the Change of Control of the
Company and (b) the Fair Market Value of a Share on the last trading day
preceding the date of distribution.

Section 10.2. Definition of a Change of Control. A Change of Control means any
of the following events:

     (a) The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) of beneficial ownership (within the meaning of Rule l3d-3 promulgated under
the Exchange Act) of 20% or more of either:



  (1)   The then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or



  (2)   The combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Securities”),

provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Company Common Stock and Company
Voting Securities, as the case may be, shall not constitute a Change of Control
of the Company; or

     (b) Individuals who, as of May 24, 1989, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to May 24,
1989, whose election or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

     (c) Consummation of a reorganization, merger or consolidation (a “Business
Combination”), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Company Common Stock

 



--------------------------------------------------------------------------------



 



and Company Voting Securities immediately prior to such Business Combination do
not, following such Business Combination, beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors as the case
may be, of the corporation resulting from such Business Combination in
substantially the same proportion as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Company Voting
Securities, as the case may be; or

     (d) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.

ARTICLE 11.
ADMINISTRATION

Section 11.1. General. The Committee shall have overall authority with respect
to administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence or not
be composed of members of the Board who qualify as “non-employee directors”,
then the Board shall administer the Plan (with the assistance of the
Administrator) and all references herein to the Committee shall be deemed to
include the Board.

Section 11.2. Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination it deems
necessary for the proper administration of its respective duties under the Plan,
including but not limited to: (a) prescribe rules and regulations for the
administration of the Plan; (b) prescribe forms for use with respect to the
Plan; (c) interpret and apply all of the Plan’s provisions, reconcile
inconsistencies or supply omissions in the Plan’s terms; and (d) make
appropriate determinations, including factual determinations, and calculations.
Any action taken by the Committee shall be controlling over any contrary action
of the Administrator. The Committee or Administrator may delegate its
ministerial duties to a third party and to the extent of such delegation,
references to the Committee or Administrator hereunder shall mean such delegee.

Section 11.3. Decisions Binding. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder.

Section 11.4. Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed

 



--------------------------------------------------------------------------------



 



by the members of the Committee and filed with the minutes for proceedings of
the Committee. A majority of the entire Committee shall constitute a quorum for
the transaction of business. The Administrator’s determinations shall be made in
accordance with such procedures it establishes.

Section 11.5. Indemnification. Service on the Committee or with the
Administrator shall constitute service as a director or officer of the Company
so that the Committee and Administrator members shall be entitled to
indemnification, limitation of liability and reimbursement of expenses with
respect to their Committee or Administrator services to the same extent that
they are entitled under the Company’s By-laws and Wisconsin law for their
services as directors or officers of the Company.

Section 11.6. Restrictions to Comply with Applicable Law. Notwithstanding any
other provision of the Plan to the contrary, the Company shall have no liability
to make any payment unless such payment would comply with all applicable laws
and the applicable requirements of any securities exchange or similar entity. In
addition, transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act. The Committee and the
Administrator shall administer the Plan so that transactions under the Plan will
be exempt from or comply with Section 16 of the Exchange Act, and shall have the
right to restrict or rescind any transaction, or impose other rules and
requirements, to the extent it deems necessary or desirable for such exemption
or compliance to be met.

ARTICLE 12.
SUCCESSORS

     All obligations of the Company under the Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. This Plan shall
be binding upon and inure to the benefit of the Participants, Beneficiaries and
their heirs, executors, administrators and legal representatives.

ARTICLE 13.
DISPUTE RESOLUTION

Section 13.1. Governing Law. This Plan and the rights and obligations hereunder
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin (excluding any choice of law rules that may direct the
application of the laws of another jurisdiction), except as provided in
Section 13.2 hereof.

Section 13.2. Arbitration.

     (a) Application. If a Participant or Beneficiary brings a claim that
relates to benefits under this Plan, regardless of the basis of the claim, such
claim shall be settled by final binding arbitration in accordance with the rules
of the American Arbitration Association (“AAA”) and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

     (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to

 



--------------------------------------------------------------------------------



 



the other party within one year (365 days) after the day the complaining party
first knew or should have known of the events giving rise to the complaint.
However, this time frame may be extended if the applicable statute of
limitations provides for a longer period of time. If the complaint is not
properly submitted within the appropriate time frame, all rights and claims that
the complaining party has or may have against the other party shall be waived
and void. Any notice sent to the Company shall be delivered to:

          Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591

     The notice must identify and describe the nature of all complaints asserted
and the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.

     (c) Compliance with Personnel Policies. Before proceeding to arbitration on
a complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s personnel policies.
If the claimant has not initiated the complaint resolution procedure before
initiating arbitration on a complaint, the initiation of the arbitration shall
be deemed to begin the complaint resolution procedure. No arbitration hearing
shall be held on a complaint until any applicable Company complaint resolution
procedure has been completed.

     (d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.

     (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company shall be responsible for its own costs, the AAA filing fee and all other
fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.

     (f) Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of

 



--------------------------------------------------------------------------------



 



evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.

     (g) Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.

 